DETAILED ACTION
This is the Office action based on the 14414795 application filed January 14, 2015, and in response to applicant’s argument/remark filed on December 14, 2021. Claims 1, 3-4, 15-17, 20, 22-29, 31 and 33-38 are currently pending and have been considered below. Applicant’s cancellation of claims 2, 5-14, 18-19, 21, 30 and 32 acknowledged. Claims 20, 22 and 34 withdrawn from further consideration.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the pre- AIA  first to invent. 
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “forming a permanent bond between the first and second contact areas at a temperature of at least 200°C” in the specification.  Although the specification teaches “According to another advantageous embodiment of the invention it is provided that the 
Claim 38 rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “generating alternating current or alternating voltage at a first electrode with a first frequency (f21) with the first generator to produce plasma for forming a first reservoir in a first reservoir formation layer on the first contact area of the first substrate, the first reservoir having pores formed therein, each of the pores having a size of less than 5 nm” in the specification.  Although the specification teaches “as a result of which a reservoir is produced with a depth of up to 20 nm, preferably up to 15 nm, more preferably up to 10 nm, most preferably up to 5 nm, of the treated surface, in this case the first contact area” in paragraph 0023, this is broader in scope than the claimed limitation, at least because the feature “as a result of which a reservoir is produced with a depth of … most preferably up to 5 nm” is broader than the claimed feature “each of the pores having a size of less than 5 nm” (emphasis added).  See MPEP, 2173.05i.  
Claim 37 rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because it is directly or indirectly dependent on claim 36.

  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1, 3-4, 15-17, 23-29, 31, 33 and 35-38 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerdiles (U.S. PGPub. No. 20060240642), hereinafter “Kerdiles’642”, and Kerdiles et al. (U.S. PGPub. No. 20090294072), hereinafter “Kerdiles’072”, and Koshiishi et al. (U.S. PGPub. No. 20060037701), hereinafter “Koshiishi”.
--Claims 1, 3, 15, 16, 17, 25, 26, 27, 28, 29, 31, 33, 35, 36, 37: Kerdiles’642 teaches a method of bonding together two semiconductor substrate ([0011]), wherein surface A of a first substrate is bonded to surface B of a second substrate, comprising forming an oxide layer on surface A or surface B or both surfaces ([0063]);
subjecting surface A or surface B or both surfaces to a plasma activation step to create a disturbed region ([0066]), the disturbed region acts as a reservoir suitable for receiving the gases and other elements on the surfaces to enhance subsequent bonding ([0075-0077]), wherein the plasma is generated in an capacitive-coupling RIE chamber ([0088]) having a first RF generator applying to the electrode that supports the substrate, wherein the first RF generator serves to control the kinetic energy of the ions in the plasma, and a second RF generator that applied to an upper electrode to generate and control the density of the plasma ([0089]);cleaning the surfaces ([0117]);putting the surfaces together, and initiating bonding ([0118]);reinforcing the bonding by heat treatment, such as at 200°C ([0119]).
      Kerdiles’642 further teaches that the method may be used in a SMART-CUT® process ([0010]), but fails to teach the forming the pre-bond interconnection and the forming the permanent bond between the first and second areas as recited in claim 1.
      Kerdiles’072 teaches a method of bonding two semiconductor substrates as in a SMART-CUT® process ([0111]), comprisingcleaning the surfaces of the substrates using RCA clean ([0112]);
plasma activating a surface to be bonded to form surface roughness ([0055-0056, 0113]) and/or forming an oxide layer on one or both the surfaces to be bonded ([0092]).cleaning the surfaces of the substrates by brushing and rinsing with pure water ([0114]);
placing the surfaces to be bonded in close contact while heating the substrates ([0113-0115]), wherein the heating is applied before the substrates are placed in close contact with each other and at least until initiation of bonding ([0043]), wherein the heating is effected at a temperature between about 30-90°C ([0048]),  and wherein the heating is “to control the quantity of water adsorbed at the surface” ([0071]); then initiating the bonding by locally applying a light pressure ([0066]), wherein the two substrates bond to each other by Van der Waals force from “several monolayers of water” present on the surfaces of the substrate ([0071]).        Kerdile’072 further teaches that conventional method of smoothen the surfaces of the substrates may lead to defects, such as voids and bubbles, at the interface as the gap between the two surfaces is closed during the bonding ([0066-0069]), and that the modification of the surface to cause surface roughness, as described above, 
      Kerdiles’642 and Kerdile’072 fail to teach that the frequencies of the first and second RF generators are different.
      Koshiishi teaches a plasma chamber for processing semiconductor substrates, the plasma chamber has a first RF generator applying to an upper electrode having a frequency of 13.56 MHz or more ([0033]), such as 13.56-60 MHz ([0041, 0111]), and a second RF generator applying to a lower electrode having a relatively lower frequency of 13.56 MHz or less (Abstract, [0023, 0030, 0048]), such as 300 KHz-13.56 MHz ([0041, 0115]). Koshiishi further teaches that in this arrangement, the first RF generator 
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to use the RF generator having the higher frequency as the second RF generator and the RF generator having a lower frequency as the first RF generator in the invention of Kerdiles’642 because Kerdiles’642 teaches that the first RF generator serves to control the kinetic energy of the ions in the plasma, and the second RF generator that applied to an upper electrode to generate and control the density of the plasma, but is silent about the frequencies of the first and second RF generators, and Koshiishi teaches that such generators arrangement would produce such effect. 
      Kerdiles’642 and Kerdile’072 fail to teach that the permanent bond being at least partially strengthened by a reaction of the first educt filled in the first reservoir with a second educt contained in the at least one reaction layer of the second substrate, the reaction comprising deforming a growth layer provided between the second contact area and the at least one reaction layer of the second substrate, the deforming of the growth layer serving to reduce a distance between the second portions of the first contact areas of the first substrate and the second portions of the second contact area of the second substrate by bulging the second portions of the second contact area of 
       However, Kerdiles’642 further teaches that surface A and B may be silicon surfaces ([0113-0114]) and Kerdiles’072 teaches that the heating maybe performed at 30-90°C ([0048]). As evidenced by Foord et al. (U.S. PGPub. No. 20120275981), water readily reacts with silicon to form silicon oxide at low temperature ([0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to form a silicon oxide layer when the water reacts with the silicon surfaces during the heating. It is noted that this oxide layer is considered to be equivalent to the “growth layer” recited in claim 1.  It is noted that the oxide layer would be formed along the microscopic convex/concave silicon surface, and at least some portion of the microscopic convex/concave surface would be deformed as the substrates are pressed against each other.
       Although Kerdiles’642 and Kerdiles’072 are silent about the formation of silicon dioxide from silicon in the growth layer would bulge the second contact area of the second substrate toward the first contact area of the first substrate to close the gaps and at least partially strengthen the permanent bond, since it is well known in the art that adding oxygen to silicon to form silicon dioxide would increase the volume, such bulging of the second contact area of the second substrate toward the first contact area of the first substrate to close the gaps would be inevitable. This inherency is confirmed by Applicant in paragraph 0103 in the specification.        Kerdiles‘642 further discloses that the disturbed region is about 10Å -250Å ([0085]), and Kerdiles‘072 further discloses that the oxide layer is about 250Å - 
--Claim 4: Kerdiles’642 further discloses that a voltage of the ion species is 10 eV- 2 KeV ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to use a voltage of 10 V -2 KV as applied to an electrode.
--Claim 24: Kerdiles’642 further teaches to maintain a pressure in 5 mTorr - 10 Torr ([0101]). This overlaps the range of 0.1-0.9 mbar in claim 11.
--Claim 23: Kerdiles’642 further teaches to flow oxygen and argon during the plasma activation ([0099]).--Claim 38: Kerdiles’642 further teaches that the surface roughness resulting from the 
Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered as follows:-- Regarding applicant's argument that the cited prior arts, specifically Kerdiles’072, fail to teach the feature “forming a pre-bond interconnection between the first and second contact areas at a temperature in a range from an ambient temperature to 50 °C”, Kerdiles’072 clearly teaches heating is applied before the substrates are placed in close contact with each other and at least until initiation of bonding ([0043]), wherein the heating is effected at a temperature between about 30-90°C ([0048]).-- Regarding applicant's argument that the cited prior arts fail to teach the feature “forming a permanent bond between the first and second contact areas at a temperature of at least 200 °C” recited in claim 36, Kerdiles’642 clearly teaches reinforcing the bonding by heat treatment, such as at 200°C ([0119]).-- Regarding applicant's argument that the cited prior arts fail to teach the feature “generating alternating current or alternating voltage at a first electrode with a first frequency (f21) with the first generator to produce plasma for forming a first reservoir in a first reservoir formation layer on the first contact area of the first substrate, the first reservoir having pores formed therein, each of the pores having a size of less than 5 nm” recited in claim 38, Kerdiles’642 clearly teaches that the surface roughness 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone 
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713